Dear Aldermen:
This office is in receipt of your opinion request in which you ask the status of a previously elected Chief of Police whose term has expired in accordance with R.S. 33:381C(1)(a), which states that:
      C. (1)(a) Notwithstanding any other provisions of law to the contrary, the chiefs of police of the city of Oakdale, the town of St. Joseph, the village of Port Vincent, and the town of Waterproof shall not be elected at large but shall be appointed by the mayor and the boards of aldermen of said cities and towns.
You state that no such appointment has been made to fill this position.
R.S. 42:2 states:
      Every public officer in this state except in case of impeachment or suspension, shall continue to discharge the duties of his office until his successor is inducted into office.
In accordance with this statute, the Chief of Police whose term has expired, must continue to discharge the duties of chief of police until an appointment is made to fill the Chief of Police position. This follows Attorney General Opinion 95-107, which stated that "members of a local governing authority continue to serve and be paid until the successors are inducted into office, despite the end of the term."
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please contact us.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ J. RICHARD WILLIAMS Assistant Attorney General